Citation Nr: 1336142	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  09-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, and from May 1992 to February 1997, with approximately seven additional months of unverified active duty service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky.

The Board has previously considered this claim.  In a May 2012 decision, the Board denied the appellant's service connection claim.  The appellant subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for remand ("Joint Motion"), requesting that the Court vacate the decision.  By an Order dated March 2013, the Court granted the parties' Joint Motion, vacated the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.  The claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In the aforementioned Joint Motion, the parties agreed that the Board erred by relying upon the January 2010 VA respiratory disease examination report, which the parties deemed inadequate.  Specifically, the parties found that the examiner, who opined that she could not resolve the issue of whether the Veteran's obstructive sleep apnea was due to, or a result of military service without resort to mere speculation.

In this respect, the Board recognizes that there are some medical questions that have no known answers, and a medical opinion is not inadequate merely because it is inconclusive.  However, to be considered adequate, there must be something more than a conclusion that the etiology of a particular condition is not known or is unknowable.  See Stefl at 124.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Rather, the examiner must provide a sufficient rationale and supporting explanation discussing the specific reason(s) for the inability to provide an opinion.  Moreover, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  

In this case, the parties agreed that the examiner provided no such rationale.  As such, this medical opinion is entitled to little probative value and the Board finds that another examination is necessary to obtain an opinion regarding the cause of the Veteran's obstructive sleep apnea.

Additionally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In this case, as the most recent VA treatment reports of record pertaining to treatment for the Veteran's obstructive sleep apnea are dated in June 2008, an attempt must be made to obtain and associate with the record any additional treatment records since that time.  An attempt should also be made to obtain any private treatment records which are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's obstructive sleep apnea since June 2008 and associate those reports with the claims folder or with the electronic record via Virtual VA.  Any negative reply should be noted.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his obstructive sleep apnea since January 2007.  Any records obtained should be associated with the claims folder or with the electronic record via Virtual VA.  Any negative reply must also be noted in the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and etiology of any current obstructive sleep apnea.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  

The examiner should opine as to the following:

Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) the Veteran's obstructive sleep apnea had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

							(CONTINUED ON NEXT PAGE)



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


